Citation Nr: 1314732	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  04-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for infertility, to include as due to an undiagnosed illness secondary to service in the Persian Gulf theatre-of-operations.  

2.  Entitlement to service connection for fatigue, including chronic fatigue syndrome, to include as due to an undiagnosed illness secondary to service in the Persian Gulf theatre-of-operations.  

3.  Entitlement to service connection for multiple joint pain, including fibromyalgia, to include as due to an undiagnosed illness secondary to service in the Persian Gulf theatre-of-operations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September to December 1986, and from November 1990 to July 1991.

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from September 2002 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2002 decision, the RO denied entitlement to service connection for infertility.  In the October 2008 decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD), chronic fatigue syndrome, and fibromyalgia.

In May 2007 and then again in July 2008, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of those remands was to obtain additional evidence with respect to the issue involving infertility.  

Subsequently, in March 2010, the appellant proffered testimony at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  Following the hearing, in August 2010, the Board remanded all four service connection issues then on appeal to the AMC for the purpose of obtaining additional medical documentation and clarification.  

The claim was then returned to the Board.  Upon review, a Decision/Remand was issued in July 2012.  In that action, the Board granted service connection for a psychiatric disorder, to include PTSD.  The remaining three issues were once again remanded to the AMC for the purpose of obtaining another medical examination of the appellant.  The claim has since been returned to the Board.  

On an August 2008 form (VA Form 21-4138, Statement in Support of Claim), the appellant raised the issues of entitlement to service connection for a gastrointestinal disability (to include irritable bowel syndrome), left hand and neck disabilities, and bilateral shoulder, hip, and knee disabilities, and whether new and material evidence had been received with respect to a claim of service connection for a low back disability.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and as such, the Board does not have jurisdiction over said issues.  They are thus referred back to the AOJ for appropriate development and action. 

Regrettably, the issues of entitlement to service connection for infertility, fatigue, and multiple joint pain are once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in July 2012, the Board remanded the three issues shown on the title page of this action so that additional medical records and evidence could be obtained and included in the claims folders for review.  In that action, the Board noted the following:

Medical records, including a February 2011 VA examination report, include diagnoses of infertility.  Also, the Veteran has reported on numerous occasions that she has experienced fatigue and multiple joint pain (which she attributes to chronic fatigue syndrome and fibromyalgia) ever since her return from service in the Southwest Asia Theater of operations during the Persian Gulf War.  She contends that such problems are related to exposure to various toxins during such service, including smoke from oil fires and sandstorms, as well as anthrax vaccinations received in service.  A service treatment record dated in April 1991 confirms that the Veteran received the anthrax vaccine.

An October 2007 VA examination report includes an opinion that the Veteran's infertility was not likely ("less likely as not") caused by environmental exposures in service.  This opinion was based upon examination of the Veteran and a review of her medical records and history.

In May 2009, a VA physician opined that it was doubtful that any exposures would account for infertility and that there was no indication of a medically unexplained illness.  Rather, the Veteran's documented adhesions and endometriosis (along with a questionable sperm competency) were most likely the reason for her infertility.  No further explanation or reasoning for these opinions was provided.

A November 2010 VA examination report includes an opinion that the Veteran's infertility was of unknown medical cause.  This opinion was based on the conclusions of two separate VA gynecological physicians who did their own previous examinations.  One such examination, which was conducted in June 2003, reflected that the Veteran had secondary infertility of unknown etiology, but that pelvic adhesions were suspected.  The second examination, which was conducted in November 2010, is not currently among the evidence of record.

The physician assistant who conducted the February 2011 VA examination opined that it was not likely ("less likely as not"/"less than 50/50 probability") that the Veteran's infertility was related to service.  This opinion was based on a previous VA treatment record and VA examination reports which indicated that the infertility was likely related to adhesions and endometriosis and was not related to toxins in service.

The Veteran was also afforded VA examinations for chronic fatigue syndrome and fibromyalgia in September 2008 and February 2011.  During each of these examinations, it was found that she did not meet the criteria for these disabilities and no diagnoses were provided.

A remand is necessary in order to obtain new medical opinions as to the etiology of the current infertility, fatigue, and multiple joint pain for a number of reasons.  Although several opinions have been given that the Veteran's infertility is related to adhesions or endometriosis, no opinion has been given as to etiology of these disabilities.  Further, no adequate opinions have been obtained as to whether the infertility, fatigue, and multiple joint pain represent objective indications of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness. 

....

The November 2010 VA examination report makes reference to a VA gynecological evaluation also conducted in November 2010.  The most recent VA treatment records in the claims file are contained in the Tampa Vista electronic records system and are dated in April 2010.  There are no additional records among the Veteran's paperless records in the Virtual VA system. 

Furthermore, the Veteran has reported that she was afforded a VA Persian Gulf War examination sometime between 1991 and 1993 at the VA Medical Center in Tampa, Florida (VAMC Tampa) or the VA outpatient clinic in New Port Richey, Florida (VAOPC New Port Richey).  In its August 2010 remand, the Board instructed the AOJ to obtain a copy of any such examination report.  The AOJ subsequently included in the claims file a duplicate copy of the September 2008 VA examination, but it is unclear as to whether any attempts were made to obtain a copy of any earlier Persian Gulf War examination report. 

Thus, it appears that there may be additional VA treatment records that have not yet been obtained. . .

In a May 2012 statement (VA Form 21-4138), the Veteran reported that she was scheduled to be examined by a rheumatologist for her fatigue and multiple joint pain.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any additional treatment records for fatigue and multiple joint pain are relevant to the issues on appeal.  A remand is also necessary to attempt to obtain these records.

The record reflects that the AMC attempted to obtain the missing Persian Gulf War examination.  Those records were found and they have been included in the claims folder for review.  However, those records were forwarded directly to the Board and were not considered when the appellant underwent a VA medical examination in August of 2012.  In other words, the examiner did not have the benefit of reviewing those documents to ensure that any information obtained in those records did not affect the ultimate diagnoses and analyses provided in the August 2012 examination report.  Moreover, neither the appellant nor her accredited representative ever proffered a waiver of consideration of the original evidence by the agency of original jurisdiction (AOJ) of this new evidence in accordance with 38 C.F.R. §§ 20.800 and 20.1304(c) (2012).  Because of these deficiencies, the AMC basically failed to follow the instructions given to it by the Board in its Decision/Remand.

Additionally, the record shows that the appellant underwent a VA examination in August 2012.  The examination was accomplished by a trained physiatrist, which is a doctor specializing in the area of nerves, bone, and muscles.  However, given the lack of specificity in the opinion provided on the fertility issue, the Board finds that the gynecological claim should be considered by a specialist as well.  

Given the foregoing, the claim will be returned to the AMC so that further review and development may be accomplished.  

Finally, pursuant to regulation, the appellant has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2012).  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  In this regard, the Board notes that when an appellant has appointed a representative, the AMC must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to recertification of the appeal to the Board.  In this instance, this was not done.  Here the appellant's agent must be given an opportunity to offer written argument on the appellant's behalf, and this argument must be considered by the AMC.

Accordingly, further appellate consideration will be deferred and the case is again REMANDED to the AMC for the following, previously-requested, development: 

1.  The AMC shall contact the appellant and ask that she identify all sources of medical treatment received since January 2010 for the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  All records, including all computer and Virtual VA medical treatment records, obtained must be added to the claims file.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. §  3.159 (2012). 

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the AMC should arrange for the appellant to undergo another examination with respect to her claim of fatigue (chronic fatigue syndrome) and multiple joint pain (fibromyalgia).  If possible, the examination should not be accomplished by the medical doctor who provided the VA examination in August 2012.  The purpose of the examination is to ascertain whether the appellant is now suffering from fatigue, chronic fatigue syndrome, multiple joint pain, and/or fibromyalgia, to include as being due to an undiagnosed illness, and whether the purported disabilities were caused by or the result of or began during the appellant's military service.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder. 

The examiner should proffer an opinion as to whether the appellant now suffers from a fatigue, chronic fatigue syndrome, multiple joint pain, and/or fibromyalgia, to include as being due to an undiagnosed illness, and if so, whether it is related to her military service.  The examiner should also express an opinion as to whether any found disability is due to an undiagnosed illness secondary to the appellant's service in the Persian Gulf theatre-of-operations.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it. 

If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and any previous medical reports that insinuated that the appellant was suffering from the claimed disorders.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorders are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss any seemingly inconsistent and contradictory opinions contained in the claims folder.  If the examiner references the appellant's electronic records, the examiner must ensure that a copy of that particular record is placed in the claims folder for future review.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the AMC should arrange for the appellant to undergo a gynecological examination with respect to her claim for infertility.  The examination must be accomplished by a medical doctor.  The purpose of the examination is to ascertain whether the appellant is now suffering from infertility, to include as being due to an undiagnosed illness, and whether the purported disability was caused by or the result of or began during the appellant's military service.  The examiner should also provide an opinion as to whether any found infertility is due to the appellant's service in the Persian Gulf theatre-of-operations.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it. 

If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and any previous medical reports that insinuated that the appellant was suffering from infertility that was due to or caused by the appellant's service or due to an undiagnosed illness.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed infertility is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss any seemingly inconsistent and contradictory opinions contained in the claims folder.  If the examiner references the appellant's electronic records, the examiner must ensure that a copy of that particular record is placed in the claims folder for future review.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative (Disabled American Veterans) should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The AMC should specifically solicit a completed VA Form 646, or equivalent, from the claimant's representative prior to recertifying the appeal to the Board.  Upon receipt of the completed VA Form 646, the AMC should take any additional action deemed warranted.  A copy of all correspondence should be included in the claims folder for review.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until she is contacted by the AMC.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


